UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended September 30, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number: 333-156069 IDLE MEDIA, INC. (Name of small business issuer in its charter) Nevada 26-2818699 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 216 Centre Avenue Leesport, PA (Address of principal executive offices) (Zip code) Issuer’s telephone number: (484) 671-2241 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities Registered Pursuant to Section 12(g) of the Act: None (Title of class) (Title of class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the most recent price at which the common equity were sold: $6,099,473 as of January 12, 2011. The number of shares outstanding of each of the issuer's classes of common equity, as of January 12, 2011 was 58,483,250. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). None. Transitional Small Business Disclosure Format (Check one): Yes [] No [X] 2 IDLE MEDIA, INC. FORM 10-K For the year ended September 30, 2010 TABLE OF CONTENTS PART I 4 DESCRIPTION OF BUSINESS 4 RISK FACTORS 7 UNRESOLVED STAFF COMMENTS 11 PROPERTIES 11 LEGAL PROCEEDINGS 11 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 PART II 12 MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION FOR COMMON STOCK 12 MANAGEMENT’S DISCUSSION AND PLAN OF OPERATIONS 15 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 20 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 33 CONTROLS AND PROCEDURES 33 OTHER INFORMATION 34 PART III 34 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 34 EXECUTIVE COMPENSATION 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 38 PRINCIPAL ACCOUNTING FEES AND SERVICES 38 EXHIBITS AND REPORTS ON FORM 8-K 38 SIGNATURES 39 3 FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements about our business, financial condition and prospects that reflect our management’s assumptions and beliefs based on information currently available. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of our assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, our actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, acceptance of our services, our ability to expand its customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict. When used in this Report, words such as,“believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates”and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. PART I DESCRIPTION OF BUSINESS Business Development and Summary On March 18, 2010, National Golf Emporium, Inc. entered into a Stock Exchange Agreement and Plan of Reorganization (the “Exchange Agreement”) with Idle Media LLC (“LLC”), a Pennsylvania Limited Liability Corporation, pursuant to which NGLF acquired 1,000 membership units, constituting all of the issued and outstanding membership units, of DatPiff, LLC (“DP”), a Pennsylvania Limited Liability Corporation, from LLC in consideration for the issuance of 40,000,000 restricted shares of the common stock of NGLF (“Exchange”).Closing of the Exchange Agreement was contingent upon LLC supplying the audited financial statements of DatPiff, LLC, as required by Regulation S-X of the Securities Exchange Act of 1934, among other terms and conditions specified in the Exchange Agreement. In connection with the Exchange Agreement, Bryan Sawarynski, the Principal NGLF Shareholder, holding 69,000,000, or approximately 85%, of the 81,483,250 total issued and outstanding common stock of NGLF, agreed to cancel his ownership of 63,000,000 common shares of NGLF (“Cancellation”).Subsequent to the Cancellation, Mr. Sawarynski will hold 6,000,000 shares of common stock of NGLF. The Exchange Agreement resulted in a change in control of NGLF, with LLC owning 40,000,000 shares of common stock of NGLF, out of a total of 58,483,250 issued and outstanding shares, after giving effect to the Exchange and Cancellation.Also, Marcus Frasier and Kyle Reilly were elected directors of NGLF and appointed as its executive officers.As a result of the Exchange Agreement, (i) DP became a wholly-owned subsidiary of NGLF and (ii) NGLF succeeded to the business of DP as its sole business.Accordingly, on February 23, 2010, NGLF amended its articles of incorporation in the State of Nevada to change its name from “National Golf Emporium, Inc.” to “Idle Media, Inc.” Our goals are to create a complete music and entertainment resource for broadcasting, promotion, marketing, distribution, licensing, communication, and user generated content online.To that end, we have created a platform for fans, bands, artists, and internet DJs and VJs to connect with each other while discovering great music and entertainment.We have developed and operate a website at the url www.datpiff.com.DatPiff.com provides a platform for artists and DJs to upload their music and videos.This content is generated by users of the site and is available to stream and/or download.Users may also embed and share content across the internet.All mixtapes on our site are provided from DJs and Artists for promotional use only.We do not sell mixtapes. Revenue Sources We currently have 3 revenue streams 1) Advertising 2) Premium Subscriptions and 3) Sponsorships/Features. Advertising Revenues: For advertising services, we can earn revenue as follows: Banner advertising – we earn revenue when an advertiser purchases advertising space within our website and “impressions” are delivered.An “impression” is delivered when an advertisement appears on our website and the page is viewed by members. 4 DatPiff sells display and video advertising on its website.It is offering for sale display ads, video ads, pop-ups and banner ads that are available in standard internet advertising formats.Video within display ads can be auto or user initiated with either a click or mouseover.Banners are available in all types, including Leaderboard, Skyscraper, and Menu placements. We work with many of the leading online ad networks who specialize in delivering ads to users in our demographic.We are currently in discussions with additional parties for the sale of advertising space onour website. Premium Subscriptions DatPiff gives users the option to pay a fee to bypass downloading restrictions on the site due to bandwidth restrictions.We generate subscription revenue from weekly, monthly and annual premium subscriptions. Sponsorships/Features Sponsorships and Features are paid by Artists and DJ's. They allow downloading of their music without restriction and also provide more prominent placement on the Company's website. The DatPiff Website Visitors to DatPiff.com can watch music videos or listen to mixtapes uploaded by Artists and DJ’s.All content on our site is created by users for users.In order to download content, visitors must register with us by providing minimal information. A basic membership to DatPiff.com is open to all and free of charge.The feature-rich environment of DatPiff.com will include numerous Web 2.0 and proprietary technologies to enable communication and interaction between members and content provided on the site.Premium membership subscriptions are available to users who want maximum benefit and no bandwidth restrictions. Areas of Growth Over the next twelve months, we plan to develop or acquire other websites in the online gaming and mobile markets, as well as pursue offline revenue streams such as hosting or promoting concerts and shows. Intellectual Property We have not tried to register copyrights or patents on any of our software programs, methods, or other ideas, but we believe that some of our computer code may have common law copyright protection.In addition, the content of our video production is subject to common law copyright protection. We have a policy of entering into confidentiality and non-disclosure agreements with our employees and some of our vendors and customers as we deem necessary.These agreements and policies are intended to protect our intellectual property, but we cannot ensure that these agreements or the other steps we have taken to protect our intellectual property will be sufficient to prevent theft, unauthorized use or adverse infringement claims. We cannot prevent piracy of our methods and features, and we cannot determine the extent to which our methods and features are being pirated. Further, the laws of some foreign countries do not protect our proprietary rights as well as the laws of the United States. Competition The Internet advertising and online markets in which our brand operates is rapidly evolving and intensely competitive, and we expect competition to intensify in the future.We expect competition to increase because of the business opportunities presented by the growth of the Internet and e-commerce.Competition may also intensify as a result of industry consolidation and a lack of substantial barriers to entry in our market. Competitive parameters include the range of our product offerings, the performance and quality of our products and services, the reliability of our infrastructure, our expertise and experience in streaming media technology, our scalability and capacity, ease of use, the price of our services, and the level of customer support. 5 The market for our services is highly competitive.The sector that we operate in is evolving and growing rapidly, and companies are continually introducing new products and services.In many cases, competitors may have longer operating histories, more customers, greater financial strength, more name recognition, and larger technical staffs. These competitors may be able to attract customers more easily because of their financial resources and, awareness in the market and free subscriptions because of advertising revenue. Our larger competitors can also devote substantially more resources to business development and may adopt more aggressive pricing policies. Infrastructure, Operations and Technology DatPiff utilizes a cluster of servers mated with various technology to deliver services to our users.Our core consists of one web server, one processing server, a massive storage server, and an additional server to handle our database requirements.We make use of third party audio fingerprinting technology to proactively scan for copyrighted material and we deliver our content to end users via a global CDN network that chooses the best location to serve content from. Dependence on One or a Few Major Customers For the years ended September 30, 2010 and 2009, four customers accounted for approximately 59% of sales and five customers accounted for approximately 75% of the sales, respectively.As of September 30, 2010 and 2009, four customers accounted for 80% of the accounts receivable balance and two customers accounted for 54% of the accounts receivable balance, respectively.Revenues and earnings can fluctuate from period to period, based upon both factors outside of our control and the level of our sales and marketing efforts.Although our customers are expected to vary from period to period, we anticipate that our results of operations in any given period will depend to a significant extent upon revenues from a small number of customers.We have no long-term or guaranteed contracts in place with any customers and there can be no assurance that our major customers will continue to engage our services, or that we will be able to replace revenues from such customers with revenues from other customers.The loss of, or a significant reduction in revenues from, any of our major customers could have a material adverse effect on our business, financial condition and results of operations. Government Regulation Like many companies, we are subject to existing and potential government regulation. There are, however, comparatively few laws or regulations specifically applicable to Internet businesses. Accordingly, the application of existing laws to Internet businesses, including ours, is unclear in many instances. There remains significant legal uncertainty in a variety of areas, including, but not limited to: user privacy, the positioning of sponsored listings on search results pages, defamation, taxation, the provision of paid-search advertising to online gaming sites, the legality of sweepstakes, promotions and gaming sites generally, and the regulation of content in various jurisdictions. Compliance with federal laws relating to the Internet and Internet businesses may impose upon us significant costs and risks, or may subject us to liability if we do not successfully comply with their requirements, whether intentionally or unintentionally. Specific federal laws that impact our business include The Digital Millennium Copyright Act of 1998, The Communications Decency Act of 1996, The Children’s Online Privacy Protection Act of 1998 (including related Federal Trade Commission regulations), The Protect Our Children Act of 2008, and The Electronic Communications Privacy Act of 1986, among others. For example, the Digital Millennium Copyright Act, which is in part intended to reduce the liability of online service providers for listing or linking to third party websites that include materials that infringe the rights of others, was adopted by Congress in 1998. If we violate the Digital Millennium Copyright Act we could be exposed to costly and time-consuming copyright litigation. There are a growing number of legislative proposals before Congress and various state legislatures regarding privacy issues related to the Internet generally. We are unable to determine if and when such legislation may be adopted. If certain proposals were to be adopted, our business could be harmed by increased expenses or lost revenue opportunities, and other unforeseen ways. Employees As of September 30, 2010, we had a staff of 2 full-time employees, both of whom are officers of the Company.We have no employment agreements with our staff. None of our employees are represented by a labor union, and we consider our employee relations to be excellent. 6 Reports to Security Holders 1. We will furnish shareholders with annual financial reportsaudited by our independent registered public accountants. 2. We are a reporting issuer with the Securities and Exchange Commission.We file periodic reports, which are required in accordance with Section 15(d) of the Securities Act of 1933, with the Securities and Exchange Commission to maintain the fully reporting status. 3. The public may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20002.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Our SEC filings will be available on the SEC Internet site, located at http://www.sec.gov. RISK FACTORS RISKS RELATED TO OUR BUSINESS Failure by us to respond to changes in consumer preferences could result in lack of sales revenues and may force us out of business. Our websites and online properties exist in an industry subject to: · rapid technological change; · the proliferation of new and changing media and games; · frequent new product introductions and updates; and · changes in customer demands. Any of the above changes that we fail to anticipate could reduce the demand for our games and online properties, as well as any future products we may introduce in the future.Failure to anticipate and respond to changes in consumer preferences and demands could lead to, among other things, customer dissatisfaction, failure to attract demand for our products and lower profit margins. A decline in the popularity of our websites and other online properties will negatively impact our business. Our primary source of revenues is from advertising on our websites.These revenues are dependent upon our ability to attract new users and, as well as existing user activity on our sites, among other things.If we are unable to maintain or extend web traffic to, and use of, our sites, our advertising revenues may be adversely affected. The success of our paid premium subscription service depends upon our ability to add new subscribers and retain existing subscribers. We cannot assure you that we will be able to attract new subscribers or that existing subscribers will continue to subscribe.Users of our free services may choose not to become paid subscribers, and paid subscribers may decide to cancel their subscriptions, for many reasons including a perception that they do not use the services enough to justify the expense or that the service does not provide enough value or availability of content relative to our competition.In addition, any reduction in our current level of marketing and advertising expenditures may result in a reduction in the number of new trial and paid subscribers. Subscription services such as ours are characterized by higher than normal churn rates.Existing paid subscribers may cancel their subscriptions to our service for many reasons, including those described above in this risk factor. We cannot guarantee that we will be able to maintain or further reduce subscriber cancellation levels.If we are unable to add new paid subscribers and retain customers we may be unable tomaintain a profitable business model. 7 Intense competition in the internet social networking industry and in the music media industry may adversely affect our revenue and profitability. We operate in a highly competitive environment and we compete for members, visitors and advertisers with numerous well established internet social networking sites, as well as many smaller and/or newer sites.As an online media and gaming company, we compete for consumers and advertisers with other companies, including internet, television and print media companies.In addition to music, there are numerous entertainment products and services available to consumers and, as a result, we also compete with companies that operate in the television, movie and video game industries.If we are unable to differentiate our products and generate sufficient appeal in the marketplace, our ability to achieve our business plan may be adversely affected.The effect of such competition has been to put pressure on profit margins and to involve us in vigorous competition to obtain and retain consumers and advertisers. As compared to us, many of our competitors have: ·significantly longer operating histories and greater brand recognition; ·greater financial, management and other resources. If we are unable to compete effectively in our market, our revenue and profitability may be adversely affected. We experience fluctuations in our quarterly operating results, which may cause our stock price to decline. Our quarterly operating results may fluctuate from quarter to quarter. We cannot reliably predict future revenue and margin trends and such trends may cause us to adjust our operations. Other factors that could affect our quarterly operating results include: · timing of service introductions; · consumer adoption of new services; · changes in the mix of our revenues and our users represented by our various services; · fluctuations in traffic levels on our websites, which can be significant as a result of business, financial and other news events; · adverse changes in the level of economic activity in the United States or other major economies in which we do business, or in industries, such as the music industry, on which we are particularly dependent; · expenses incurred in connection with the development of our digital music distribution services; · expenses related to, and the financial impact of, possible acquisitions of other businesses; · fluctuating and unpredictable demand for advertising. Our success depends on the scope of our intellectual property rights and not infringing the intellectual property rights of others. Our success depends in part on our ability to: · obtain copyrights or trademarks or rights to copyrights or trademarks, where necessary, and to maintain their validity and enforceability; · operate without infringing upon the proprietary rights of others; and · prevent others from infringing on our proprietary rights. 8 We will be able to protect our proprietary intellectual property rights from unauthorized use by third parties only to the extent that our proprietary rights are covered by valid and enforceable copyrights or trademarks.Our inability to protect our proprietary rights could materially adversely affect our business prospects and profitability.In addition, if litigation were to take place in connection with the enforcement of our intellectual property rights (or to defend third party claims of infringement against us), there can be no assurance that we would prevail.Legal proceedings could result in substantial costs and diversion of management time and resources and could materially adversely affect our operations and our financial condition. If a copyright or trademark infringement claim is brought against us for liabilities that are not covered or that exceed our insurance coverage, we could be forced to pay substantial damage awards, which could affect our profitability. The marketing and webcasting of recorded music and video content, most of which have been created using the input of a number of creative personnel, including musicians, producers, mixers, film directors and others, may result in disputes over ownership of rights.If a dispute arises challenging our ownership or other rights, we may be exposed to copyright and/or trademark claims by third parties.We may not be able to maintain adequate insurance coverage at a commercially reasonable cost or in sufficient amounts or scope to protect us against potential losses. In the event a copyright and/or trademark claim is brought against us: · we may be required to pay legal and other expenses to defend the claim, as well as uncovered damage awards resulting from a claim brought successfully against us; or · such party could secure injunctive or other equitable relief, which could effectively block our ability to make, use, sell, distribute or market our products. If we fail to obtain necessary licenses or other rights to proprietary rights held by third parties, it could preclude the sale, manufacture, distribution or exhibition of our products and could materially adversely affect our revenue and profitability.Defending any copyright and/or trademark claim or claims could require us to expend significant financial and managerial resources, which could have an adverse effect on our business operations and results of operations. Our ability to increase our revenue will depend on our ability to increase market penetration of our current social networking and music media products and to evolve our product mix. The social networking industry and the music industry are, by their nature, businesses that rely upon the acceptance of its creative product by the marketplace.Much of our ability to increase revenue will depend on: · expanding the market penetration of our current offerings to consumers; and · the successful evolution of our product mix. While we are constantly evaluating the marketplace and evolving our offerings of content and internet features, we may not be able to anticipate shifting tastes of our customer base and the creative content offered by us may fall out of favor with our consumers.If we are unable to expand the market penetration of our current products or anticipate changes in consumer taste, our revenue could be reduced. Our network is subject to security and stability risks that could harm our business and reputation and expose us to litigation or liability. Online and mobile commerce and communications depend on the ability to transmit confidential information and licensed intellectual property securely over private and public networks. Any compromise of our ability to transmit such information and data securely or reliably, and any costs associated with preventing or eliminating such problems, could harm our business. Online transmissions are subject to a number of security and stability risks, including: · our encryption and authentication technology, and access and security procedures, may be compromised, breached or otherwise be insufficient to ensure the security of customer information or our music content; · we could experience unauthorized access, computer viruses, system interference or destruction, “denial of service” attacks and other disruptive problems, whether intentional or accidental, that may inhibit or prevent access to our websites or use of our products and services; 9 · someone could circumvent our security measures and misappropriate our, our partners’ or our customers’ intellectual property, interrupt our operations, or jeopardize our licensing arrangements, which are contingent on our sustaining appropriate security protections; · our computer systems could fail and lead to service interruptions; · we may be unable to scale our infrastructure with increases in customer demand; or · our network of facilities may be affected by a natural disaster, terrorist attack or other catastrophic events. The occurrence of any of these or similar events could damage our business, hurt our ability to distribute products and services and collect revenue, threaten the proprietary or confidential nature of our technology, harm our reputation and expose us to litigation or liability. We may be required to expend significant capital or other resources to protect against the threat of security breaches, hacker attacks or system malfunctions or to alleviate problems caused by such breaches, attacks or failures. Loss of Marcus Frasier, our President and Chief Executive Officer, could impair our ability to operate. If we lose our key employees, such as Marcus Frasier, our President and Chief Executive Officer, our business could suffer.Our success is highly dependent on our ability to attract and retain qualified computer programmers and management personnel.We are highly dependent on our management and the loss of this person’s services could have a material adverse effect on our operations.If we were to lose this individual, we may experience difficulties in competing effectively, developing our technology and implementing our business strategies.We do not have key-man life insurance in place for any person working for us. Our management team does not have extensive experience in public company matters, which could impair our ability to comply with legal and regulatory requirements. Our management team has had limited public company management experience or responsibilities.This could impair our ability to comply with legal and regulatory requirements such as the Sarbanes-Oxley Act of 2002 and applicable federal securities laws including filing required reports and other information required on a timely basis.There can be no assurance that our management will be able to implement and affect programs and policies in an effective and timely manner that adequately respond to increased legal, regulatory compliance and reporting requirements imposed by such laws and regulations.Our failure to comply with such laws and regulations could lead to the imposition of fines and penalties and further result in the deterioration of our business. RISKS RELATED TO OUR COMMON STOCK The market price of our common stock may, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: · dilution caused by our issuance of additional shares of common stock and other forms of equity securities, which we expect to make in the Offering and in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; · announcements of new acquisitions, reserve discoveries or other business initiatives by our competitors; · our ability to take advantage of new acquisitions, reserve discoveries or other business initiatives; · fluctuations in revenue from our advertising sales business as new media competitors; · changes in the market for downloads of music videos and audio recordings; · changes in the market for online advertising; · quarterly variations in our revenues and operating expenses; · changes in the valuation of similarly situated companies, both in our industry and in other industries; · changes in analysts’ estimates affecting our Company, our competitors and/or our industry; · changes in the accounting methods used in or otherwise affecting our industry; · additions and departures of key personnel; · announcements of technological innovations or new products available to businesses in the online music media, entertainment, marketing and social networking businesses; · fluctuations in interest rates and the availability of capital in the capital markets; and · significant sales of our common stock, including sales by the investors following registration of the shares of common stock issued in this Offering and/or future investors in future offerings we expect to make to raise additional capital. 10 These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock and/or our results of operations and financial condition. Applicable SEC rules governing the trading of “penny stocks” limit the trading and liquidity of our common stock, which may affect the trading price of our common stock. Shares of common stock may be considered a “penny stock” and be subject to SEC rules and regulations which impose limitations upon the manner in which such shares may be publicly traded and regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASD's automated quotation system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser andreceive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules which may increasethe difficulty investors may experience in attempting to liquidate such securities. If we fail to remain current in our reporting requirements, we could be removed from the OTC Bulletin Board, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. UNRESOLVED STAFF COMMENTS None. PROPERTIES Our principal office is located at 216 Centre Avenue, Leesport, PA 19533.The space is provided at no charge to us by Marcus Frasier, an officer and director.There are currently no proposed programs for the renovation, improvement or development of the facilities we currently use. Our management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income.We do not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. LEGAL PROCEEDINGS From time to time, we may be named in claims arising in the ordinary course of business. Currently, no legal proceedings or claims are pending against or involving us that could reasonably be expected to have a material adverse effect on our business and financial condition. There are no pending legal proceedings against us. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 11 PART II MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION FOR COMMON STOCK Market information Our common stock has been quoted on the NASD’s OTC Bulletin Board under the trading symbol “IDLM” since November 2, 2009. The high and low closing prices of our common stock for the periods indicated are set forth below.These closing prices do not reflect retail mark-up, markdown or commissions. Year ended September 30, 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On September 30, 2009 the closing bid price on the OTC Bulletin Board for our common stock was$0.45 per share. The shares quoted are not now, but could become subject to the provisions of Section15(g)and Rule15g-9 of the Securities Exchange Act of 1934, as amended (the Exchange Act”), commonly referred to as the “penny stock” rule. Section15(g)sets forth certain requirements for transactions in penny stocks and Rule15g-9(d)(1)incorporates the definition of penny stock as that used in Rule3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the registrant’s net tangible assets; or exempted from the definition by the Commission. Trading in the shares is subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rulesrequire the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, the monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rulesmay restrict the ability of broker dealers to trade and/or maintain a market in the company’s common stock and may affect the ability of shareholders to sell their shares. Shares Available Under Rule144 As of January 12, 2011, we had 58,483,250 shares of common stock outstanding, In general, under the recently amended Rule144 which became effective on February 15, 2008 a person, or persons whose shares are aggregated, who owns shares that were purchased from us, or any affiliate, at least six months (subject only to the Rule144(c)public information requirement until the securities have been held for one year), previously, including a person who may be deemed our affiliate, is entitled to sell within any three month period, a number of shares that does not exceed the greater of: 1. 1% of the then outstanding shares of our common stock; or 12 2. The average weekly trading volume of our common stock during the four calendar weeks preceding the date on which notice of the sale is filed with the Securities and Exchange Commission. Sales under Rule144 are also subject to manner of sale provisions, notice requirements and the availability of current public information about us. Any person who is not deemed to have been our affiliate at any time during the 90days preceding a sale, and who owns shares within the definition of “restricted securities” under Rule144 under the Securities Act that were purchased from us, or any affiliate, at least one year previously, is entitled to sell such shares under Rule144(k)without regard to the volume limitations, manner of sale provisions, public information requirements or notice requirements. Future sales of restricted common stock under Rule144 or otherwise or of the shares could negatively impact the market price of our common stock. We are unable to estimate the number of shares that may be sold in the future by our existing stockholders or the effect, if any, that sales of shares by such stockholders will have on the market price of our common stock prevailing from time to time. Sales of substantial amounts of our common stock by existing stockholders could adversely affect prevailing market prices. Holders As of the date of this Annual Report, we have 58,483,250 shares of $0.001 par value common stock issued and outstanding held by 91 shareholders of record. Dividends We have never declared or paid any cash dividends on its common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and do not anticipate paying any cash dividends on our common stock.Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the board of directors considers relevant. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides the following information as of September 30, 2010, for equity compensation plans previously approved by security holders, as well as those not previously approved by security holders: 1. The number of securities to be issued upon the exercise of outstanding options, warrants and rights; 2. The weighted-average exercise price of the outstanding options, warrants and rights; and 3. Other than securities to be issued upon the exercise of the outstanding options, warrants and rights, the number of securities remaining available for future issuance under the plan. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 0 0 0 Total 0 0 0 13 Recent Sales of Unregistered Securities In April 2008, 5,000,000 shares were issued to Bryan Sawarynski in reliance on the exemption under Section 4(2) of the Securities Act of 1933, as amended (the “Act”). These shares of our common stock qualified for exemption since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, the shareholder had the necessary investment intent as required by Section 4(2) since he agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. In September 2008, we completed a Regulation D Rule 506 offering in which we sold 542,750 shares of common stock to 34 investors, at a price per share of $0.10 per share for an aggregate offering price of $54,275. The Common Stock issued in our Regulation D, Rule 506 Offering was issued in a transaction not involving a public offering in reliance upon an exemption from registration provided by Rule 506 of Regulation D of the Securities Act of 1933. In accordance with Section 230.506 (b)(1) of the Securities Act of 1933, these shares qualified for exemption under the Rule 506 exemption for this offerings since it met the following requirements set forth in Reg. §§230.506: (A) No general solicitation or advertising was conducted by us in connection with the offering of any of the Shares. (B) At the time of the offering we were not: (1) subject to the reporting requirements of Section 13 or 15 (d) of the Exchange Act; or (2) an “investment company” within the meaning of the federal securities laws. (C) Neither we, nor any of our predecessors, nor any of our directors, nor any beneficial owner of 10% or more of any class of our equity securities, nor any promoter currently connected with us in any capacity has been convicted within the past ten years of any felony in connection with the purchase or sale of any security. (D) The offers and sales of securities by us pursuant to the offerings were not attempts to evade any registration or sale requirements of the securities laws of the United States or any of its states. (E) None of the investors are affiliated with any of our directors, officers or promoters or any beneficial owner of 10% or more of our securities. Please note that pursuant to Rule 506, all shares purchased in the Regulation D Rule 506 offering completed in September 2008 were restricted in accordance with Rule 144 of the Securities Act of 1933. In addition, each of these shareholders were either accredited as defined in Rule 501 (a) of Regulation D promulgated under the Securities Act or sophisticated as defined in Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act. On May 19, 2010, we issued 40,000,000 restricted shares of common stock to Idle Media LLC (IM), a Pennsylvania Limited Liability Corporation in consideration of all of the issued and outstanding membership units of Datpiff, LLC, a Pennsylvania Limited Liability Corporation.The shares of common stock were issued pursuant to Section 4(2) of the Securities Act of 1933.We believe that the issuance and sale of the shares was exempt from the registration and prospectus delivery requirements of the Securities Act of 1933 by virtue of Section 4(2). The shares were sold directly by us and did not involve a public offering or general solicitation.The offering was not underwritten and no commissions or finders’ fees were paid.The recipients of the shares were afforded an opportunity for effective access to files and records of the Company that contained the relevant information needed to make their investment decision, including the financial statements and 34 Act reports. We reasonably believed that the recipients, immediately prior to the sale of the shares, had such knowledge and experience in our financial and business matters that they were capable of evaluating the merits and risks of their investment. The recipients had the opportunity to speak with our management on several occasions prior to their investment decision. 14 MANAGEMENT’S DISCUSSION AND PLAN OF OPERATIONS Forward-Looking Statements The statements contained in all parts of this document that are not historical facts are, or may be deemed to be, “forward-looking statements” within the meaning ofSection27A ofthe Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Such forward-looking statements include, but are not limited to, those relating to the following: our ability to secure necessary financing; expected growth; future operating expenses; future margins; fluctuations in interest rates; ability to continue to grow andimplement growth, and regarding future growth, cash needs, operations, business plans and financial results and any other statements that are not historical facts. When used in this document, the words “anticipate,” “estimate,” “expect,” “may,” “plans,” “project,” and similar expressions are intended to be among the statements that identify forward-looking statements. Our results may differ significantly from the results discussed in the forward-looking statements. Such statements involve risks and uncertainties, including, but not limited to, those relating to costs, delays and difficulties related to our dependence on our ability to attract and retain skilled managers and other personnel; the intense competition within our industry; the uncertainty of our ability to manage and continue its growth and implement its business strategy; its vulnerability to general economic conditions; accuracy of accounting and other estimates; our future financial and operating results, cash needs and demand for services; and our ability to maintain and comply with permits and licenses; as well as other risk factors described in this Annual Report. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those projected. Management’s Discussion and Analysis Overview We were originally incorporated under the laws of the State of Nevada on April 25, 2008, under the name National Golf Emporium, Inc. (“NGLF”).Our prior stated business objective was to create an on-line golf equipment retail store focus on the sale of golf equipment and related items.As of the date of this Current Report, we generated no revenues from that line of business. On March 18, 2010, NGLF entered into a Stock Exchange Agreement and Plan of Reorganization (the “Exchange Agreement”) with Idle Media LLC (“LLC”), a Limited Liability Corporation formed on September 29, 2008 under the laws of the State of Pennsylvania, pursuant to which NGLF acquired 1,000 membership units, constituting all of the issued and outstanding membership units, of DatPiff, LLC (“DP”), a Pennsylvania Limited Liability Corporation, from LLC in consideration for the issuance of 40,000,000 restricted shares of the common stock of NGLF (“Exchange”). In connection with the Exchange Agreement, Bryan Sawarynski, the Principal NGLF Shareholder, holding 69,000,000, or approximately 85%, of the 81,483,250 total issued and outstanding common stock of NGLF, cancelled his ownership of 63,000,000 common shares of NGLF (“Cancellation”).Subsequent to the Cancellation, Mr. Sawarynski held 6,000,000 shares of common stock of NGLF. The Exchange Agreement resulted in a change in control of NGLF, with LLC owning 40,000,000 shares of common stock of NGLF, out of a total of 58,483,250 issued and outstanding shares, after giving effect to the Exchange and Cancellation.Also, Marcus Frasier and Kyle Reilly were elected directors of NGLF and appointed as its executive officers.As a result of the Exchange Agreement, (i) DP became a wholly-owned subsidiary of NGLF and (ii) NGLF succeeded to the business of DP as its sole business.Accordingly, on February 23, 2010, NGLF amended its articles of incorporation in the State of Nevada to change its name from “National Golf Emporium, Inc.” (“NGLF”) to “Idle Media, Inc.” (“IDLM”).The acquisition of DP was effective as of May 19, 2010.For a more detailed explanation of the above transactions please see the Company’s Form 8-K filed with the SEC on May 24, 2010. We have developed and operate a website at the url www.datpiff.com with the goal to create a complete music and entertainment resource for broadcasting, promotion, marketing, distribution, licensing, communication and user generated content online.To that end, we have created a platform for fans, bands, artists, and internet DJs and VJs to connect with each other while discovering great music and entertainment.DatPiff.com provides a platform for artists and DJs to upload their music and videos.This content is generated by users of the site and is available to stream and/or download.Users may also embed and share content across the internet.All mixtapes on our site are provided from DJs and Artists for promotional use only.We do not sell mixtapes. 15 On August 17, 2010, we announced that we acquired the website www.HipHopEarly.com, an online music destination for the latest in Hip Hop single pre-releases for $25,000 in cash from a related party (an officer and director of the Company). On August 30, 2010, we entered into a General Conveyance, Transfer, Assignment and Bill Of Sale with Idle Media LLC, a related-party entity (a majority shareholder of the Company and an entity owned and controlled by an officer and director of Idle Media, Inc.), pursuant to which we acquired various Internet properties, including, but not limited to, various Uniform Resource Locators (“URLs”), source codes, domain names and other technologies and information necessary to operate the Internet Properties, (the “Assets”).In exchange for the Assets, we paid consideration of US$45,000, in cash, to LLC for the following websites: Web Property Cash Amount Paid Prison Block $ Chixr.us $ Tweetvibe $ Results of Operations Revenues We generate revenues primarily from three sources: 1. Advertising from third party referral sources, 2. Paid Subscriptions by users to access premium privileges on our website and 3. Advertising Sponsorships that we attract directly through our own internal efforts. Advertising revenues are directly correlated with website traffic; the more visitors we have to our website, the more attractive it is for advertising companies to place various types of ads on it.The table below shows a year over year comparison of website traffic information: October 2008 – September 2009 October 2009 – September 2010 Change (%) Visits % Unique Visitors % Pageviews % Additionally, in the past 12 months we have also increased our online portfolio of websites from one site, to six sites, and now have mobile applications across four operating systems, including: Google® Android™; Apple® iPhone® and iTouch™; Palm Pre™ and Pixi™; and Blackberry® 4.6+ devices. During the years ended September 30, 2010 and 2009, our revenues were distributed, as follows: For the years ended September 30, Change Revenue Source $ % Advertising $ $ $ % Subscriptions ) )% Sponsorships % Less: Returns and allowances ) ) ) % Total Revenues $ $ $ % Subscription revenues declined just over 3% from the year ended September 30, 2009 to 2010.We believe this is attributable to our management deciding to focus less on attracting premium subscribers and more on increasing advertising sources and revenues.Resultantly, we experienced a dramatic 146% increase in third-party advertising revenue and a 68% increase in sponsorship revenues during the year ended September 30, 2010 compared to the year ended September 30, 2009, as we added new advertising providers during the most recent fiscal year. 16 There can be no assurance that we will continue to experience similar revenue growth in future periods, sustain current revenue levels or that we will be able to replace revenues from our current advertisers with revenues from others. Operating Expenses In the course of our operations, we incur operating expenses composed primarily of server costs, software licenses, merchant fees and general and administrative costs.General and administrative expenses are essentially the cost of doing business, and encompass, without limitation, the following: licenses; taxes; general office expenses, such as postage, supplies and printing; utilities; bank charges; website costs; and other miscellaneous expenditures not otherwise classified.For the years ended September 30, 2010 and 2009, the components of our operating expenses were, as follows: For the years ended September 30, Change Expense $ % Server costs $ $ $ ) )% Scanning software ) )% Merchant fees ) )% General and administrative % ) - ) NMF% Total Operating Expenses $ $ $ % Overall expenses increased by 23% from the year ended September 30, 2009 to the comparable period ended September 30, 2010.A significant portion of the increase is attributable tomaterial increases in: (1) marketing expenses, as we hosted public concerts and events in efforts to promote and generate awareness of our web properties; and (2) professional fees, primarily related to accounting and consulting fees associated with being a public reporting entity. Merchant fees incurred as a result of processing credit/debit card transactions for subscription payments decreased $557, or 12%, year over year, primarily due to the decline in subscription revenues generated during the fiscal year ended September 30, 2010, relative to the year ended September 30, 2009. Music scanning fees are paid to Audible Magic, a third-party audio fingerprinting technology service that scans all music uploaded to Datpiff.com for potential copyright infringement.Audio files identified as containing copyrighted material is automatically identified and prevented from being made available on our site.The slight decrease in scanning softwarefees, during the year ended September 30, 2010 compared to the year ended September 30, 2009, is primarily attributable to credits received from Audible Magic for slight problems with the software we experienced. Server costs are directly related to the hosting of our website, storage of content and archival of data, and are integral to our business.We use third-party companies specializing in hosting and data storage, which charge us based upon bandwidth and storage use.In the comparable years ended September 30, 2010 and 2009, server costs remained relatively stable, decreasing less than 1% year over year, despite our experiencing a substantive increase in web traffic over the same period. Our management cautions that the variations in all expense categories are not accurate indications of long-term trends and ongoing expenses will continue to vary drastically from period to period. Income Taxes and Net Income During the year ended September 30, 2010, we realized net income of $746,523, after deducting provision for income taxes of $185,765.In the comparable year ended September 30, 2009, provision for income taxes were $0, which resulted in net income of $223,805.Year-over-year, net income increased approximately 234%, or $522,718, from the year ended September 30, 2009 to September 30, 2010.Our net profit margin during the year ended September 30, 2010 was 52%, compared to 36% in the year ago period ended September 30, 2009. 17 Liquidity and Capital Resources As of September 30, 2010, we had $381,494 of cash on hand compared to a September 30, 2009 balance of $70,694 of cash on hand.This increase in cash was generated organically, primarily through operating activities.During the year ended September 30, 2010, we generated cash from operating activities of $797,038, compared to generating cash from operating activities of $149,389 in the year ended September 30, 2009. Cash utilized in investing activities was $325,517 for the year ended September 30, 2010 compared to no cash used during the same period in 2009.Cash used was due primarily to loans made to a related party entity (majority shareholder of Idle Media, Inc. and entity owned and controlled by an officer and director of Idle Media, Inc.) to cover various operational expenditures of the entity in the amount of $222,045.We also utilized cash for software development and software purchases during the year ended September 30, 2010, necessary for the pursuit of our business objectives and growth strategy. Cash used by financing activities was $160,721 for the year ended September 30, 2010 compared to cash used of $78,695 in 2009.The reduction in retained earnings of $166,824 during the year ended September 30, 2010 and $78,695 in the year ended September 30, 2009 is attributable primarily to distributions made to Idle Media, LLC (a majority shareholder of the Company and an entity owned and controlled by an officer and director of Idle Media, Inc.), which was the sole equity member of DatPiff, LLC prior to the acquisition by us of DatPiff, LLC. Given what we believe to be a competitive edge in the advertising sales market, we are confident our strengths will allow us to achieve our planned objectives, and to generate adequate levels of working capital throughout the fiscal year ended September 30, 2011.These assumptions, however, may not adequately encapsulate unforeseen economic or industry specific factors that may be beyond our control.These external forces may restrict growth and advertising spending by our clients, which could, in turn, adversely affect our operations. Our management does not expect to incur research and development costs. We do not have any off-balance sheet arrangements. We currently do not own any significant plant or equipment that we would seek to sell in the near future. We have not paid for expenses on behalf of any of our directors.Additionally, we believe that this fact shall not materially change. Plan of Operation Our management continues to focus on the following initiatives to expand our operations over the next fiscal year: 1. Host Additional Live Concert Series Events.We began to launch a series of live concerts throughout the United States and expect to continue to do so periodically.We feature our most popular DJs and Artists and bring them from the web to our fans, live and in person.Our first DatPiff Live Concert was held on June 10, 2010 at the Brooklyn Masonic Temple and featured talent from the New York City area. On September 8, 2010, we held another Live Concert Series event at S.O.B.’s in New York City.The event sold out, was webcast worldwide, via Ustream at http://www.datpiff.com/live, and was covered by over 25 media outlets, including MTV, Global Grind, Vibe and others.The show was professionally taped by Blastro using three cameras.DatPiff is compiling a DVD that it expects to release in the coming months. 2. Pursue Strategic Partnerships.We have and will continue to seek to enter into strategic partnerships with the goal of delivering the best experience for users and increase opportunities for companies to advertise on our Internet properties.Strategic partnerships allow us to enhance, expand upon and complement our product offerings and increase our market penetration by joining with companies that have significantly greater resources and complementary expertise to ours. 3. Remain Innovative by Investing in New Services and Technologies.We plan to continue to innovate by investing in product development to improve our services, expand the breadth of our service offerings, and maintain compatibility with popular technology standards.We are actively tapping the mobile device market by bringing its website content to the Apple® iPhone® and iPod touch™, Palm Pre™ and Pixi™ and Android™ devices, allowing users to stream, view, search, comment and rate content on the go. 18 On June 16, 2010, we introduced our first application specifically for smartphone devices: DatPiff Mobile.The DatPiff Mobile application is free and offers DatPiff's complete collection of mixtapes, videos and aggregated news on various handheld devices.DatPiff Mobile also features streaming, view and search capabilities, comment, rate and favorite on the go.Currently, DatPiff Mobile is available for the Apple® iPhone® and iPod touch™, Android™, Blackberry®, as well as the Palm Pre™ and Pixi™.Development is also underway for Microsoft's upcoming Windows Phone 7 platform.Our Palm Pre™ and Pixi™ application has been honored by Palm in its Webos Hot Apps competition, winning an award for the Palm OS version of DatPiff Mobile. Idle Media's gaming revenue model will incorporate both pay-to-play as well as free-to-play with in-app purchases.Facebook Credits, a virtual currency platform used for gaming apps, gives users a fast and easy way to buy virtual goods including items from the Facebook Gift Shop.Facebook Credit is currently being tested and once made available to all developers, Idle Media will incorporate into its Facebook game application(s). 4. Continue to expand through acquisitions of strategic technologies or properties.Prior to becoming a public company, our focus was primarily on internal development of websites and services.During the year ended September 30, 2010, we have made a distinct effort to expand our business by strategically acquiring websites and source code that could provide us with technology and knowledge we can use to develop additional revenue generating properties. To that end, on June 28, 2010, we acquired Backyard Buddies, a popular gaming application on the social media website www.Facebook.com.Via this foray into online gaming, management plans to incorporate both pay-to-play as well as free-to-play with in-app purchases.Furthermore, having the source code for Backyard Buddies will allow our development team to more easily and readily develop additional Facebook applications for that websites more than 400,000,000 registered members. On July 20, 2010, we acquired three more websites:www.prisonblock.com, www.chixr.us, and www.tweetvibe.com.These websites provided instant access to markets we had previously not targeted.Prison Block is an online gaming application that provides access to a demographic of young male users, while Chix R Us taps into the female niche.Tweetvive provides access to 'themes' for Twitter user profiles. Most recently, on August 17, 2010, the Company announced that it had acquired www.HipHopEarly.com, an online music destination for the latest in Hip Hop single pre-releases.This acquisition fits synergistically with DatPiff.com's current audience and customer base. We may hire independent web developers over the next 12 months to provide certain services or work on specific projects on our behalf.At this time, these developers are expected to be hired on a contracted basis, not as employees. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, we evaluate our estimates and judgments, including those related to revenue recognition, recoverability of intangible assets, and contingencies and litigation. We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our consolidated financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources, primarily the valuation of intangible assets. The methods, estimates and judgments we use in applying these most critical accounting policies have a significant impact on the results we report in our consolidated financial statements. 19 Principles of Consolidation The consolidated financial statements include the accounts of Idle Media, Inc. (Nevada corporation), and its wholly-owned subsidiary Datpiff, LLC (Pennsylvania limited liability corporation).All significant inter-company balances and transactions have been eliminated.Idle Media, Inc. and Datpiff, LLC will be collectively referred herein to as the “Company”. Revenue recognition The Company recognizes revenue when all of the following conditions are satisfied: (1)there is persuasive evidence of an arrangement; (2)the service has been provided to the customer; (3)the amount of fees to be paid by the customer is fixed or determinable; and (4)the collection of our fees is probable. The Company generates revenue when it is realizable and earned, as evidenced by click-throughs occurring on advertisers’ sponsored listings, the display of a banner advertisement or the fulfillment of subscription listing obligations. The Company enters into contracts to distribute sponsored listings and banner advertisement with its direct and indirect advertisers.Most of these contracts are short-term, do not contain multiple elements and can be cancelled at anytime.The indirect advertisers provide the Company with sponsored listings with bid prices (what their advertisers are willing to pay for each click-through on those listings).The Company recognizes its portion of the bid price based upon the contractual agreement.Sponsored listings and banner advertisements are included as search results in response to keyword searches performed by consumers on its website.Revenue is recognized when earned based on click-through activity to the extent that collection is reasonably assured from credit worthy advertisers. The Company generates subscription revenue from weekly, monthly and annual premium subscriptions for downloading music on its website.Revenue is recognized on a straight line basis over the subscription period.The Company receives payment from its customers at the start of the subscription period and the Company records deferred revenue for the unearned portion of the subscription period.For the monthly and annual subscriptions, the Company utilizes a mid-month method convention to record revenue. The Company generates revenue from sponsorships on their website.The sponsorship revenue is recorded upon receipt of the payment and is generally for a short period of time.The sponsorships allow artists a prominent placement on the Company’s website to increase their chances of downloading their music. Concentrations For the years ended September 30, 2010 and 2009, 4 customers accounted for 59% of sales and 5 customers accounted for 75% of the sales, respectively.As of September 30, 2010 and 2009, 4 customers accounted for 80% of the accounts receivable balance and 2 customers accounted for 54% of the accounts receivable balance, respectively. Recent Accounting Pronouncements The Company has evaluated the recent accounting pronouncements through ASU 2010-29 and believes that none of them will have a material effect on the company’s financial statements, except for the one listed below. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following documents (pages F-1 to F-12) form part of the report on the Financial Statements PAGE Report of Independent Registered Public Accounting Firm- De Joya Griffith & Company, LLC 21 Report of Independent Registered Public Accounting Firm- Seale & Beers, CPAs 22 Balance Sheets 23 Statements of Operations 24 Statement of Stockholders’ Deficit 25 Statements of Cash Flows 26 Footnotes 27 20 De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Report of Independent Registered Public Accounting Firm To The Board of Directors and Stockholders Idle Media, Inc. We have audited the accompanying consolidated balance sheet of Idle Media, Inc. (formerly National Golf Emporium, Inc.) (the “Company”) as of September 30, 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Idle Media, Inc. (formerly National Golf Emporium, Inc.) as of September 30, 2010, and the results of their operations and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, Nevada January 12, 2011 2580 Anthem Village Drive, Henderson, NV89052 Telephone (702) 563-1600●Facsimile (702) 920-8049 21 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Datpiff, LLC We have audited the accompanying balance sheets of Datpiff, LLC as of September 30, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended September 30, 2009, from inception on September 29, 2008 through September 30, 2008, and from inception on September 29, 2008 through September 30, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Datpiff, LLC as of September 30, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended September 30, 2009, from inception on September 29, 2008 through September 30, 2008, and from inception on September 29, 2008 through September 30, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada May 5, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 22 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONSOLIDATED BALANCE SHEETS September 30, September 30, ASSETS Current assets: Cash $ $ Accounts receivable Total current assets Other assets: Software development costs - Software, net - Website, net - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenues Income tax payable - Total current liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2010 and September 30, 2009 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 58,483,250 and 40,000,000 shares issued and outstanding as of September 30, 2010 and September 30, 2009, respectively Additional paid-in capital - Note receivable – related party ) - Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Consolidated Financial Statements 23 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended September 30, Revenue Advertising revenue $ $ Subscription revenue Sponsorship revenue Less: Returns and allowances ) ) Net revenue Operating expenses: Server costs Scanning software Merchant fees General and administrative Forgiveness of debt ) - Total operating expenses Net income before provision for income tax Provision for income tax ) - Net income $ $ Net income per share – basic and fully diluted $ $ Weighted average number of shares outstanding – basic and fully diluted See Accompanying Notes to Consolidated Financial Statements 24 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Notes Additional Receivable Total Preferred Shares Common Shares Paid-In Related Retained Stockholders' Shares Amount Shares Amount Capital Party Earnings Equity September 29, 2008 Issuance of common stock for expenses paid - $
